Citation Nr: 1041274	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-39 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

1.  During the pendency of the claim, the Veteran was diagnosed 
with PTSD based upon the DSM-IV criteria.

2.  The Veteran's reported stressors are consistent with the 
place, type, and circumstances of his service since he was with a 
unit established to have been involved in attacks in October and 
November 1967.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The first element listed above, the existence of a present 
disability, is met only if the disability is shown at the time of 
the claim or during the pendency of the claim, even if the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  A condition present only at some time in 
the distant past does not satisfy this element.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

To establish entitlement to service connection for PTSD a veteran 
must provide: (1) medical evidence diagnosing PTSD; (2) a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the 4th edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  
The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for 
service connection for PTSD has recently been amended.  Effective 
July 13, 2010, VA has amended its adjudication regulations by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD, like the one in this case, that were 
appealed to the Board before July 13, 2010, but have not been 
decided by the Board as of July 13, 2010.  

In this case, the Joint Services Records Research Center (JSRRC) 
confirmed that a storage unit where the Veteran was stationed in 
October 1967 was subject to a mortar attack and that the 
Veteran's unit was subject to a rocket propelled grenade attack 
in November 1967.  The Veteran submitted several stressor 
statements showing that he witnessed a jeep in his caravan being 
attacked and helped the victims, both living and dead; was in a 
watch tower when a fellow soldier committed suicide; and aided 
the injured after an attack on an ammo dump near his base.  He 
also reported that he saw burning bodies in vehicles and watched 
the military attack with napalm.  He said he has nightmares about 
people burning.  He indicated that the attacks upon and near his 
unit caused his PTSD.  

A February 2004 VA outpatient treatment record shows a diagnosis 
of PTSD; however, the record does not show complaints of symptoms 
related to Vietnam.  The record states only that the Veteran 
reported being affected by PTSD.  The notes say to rule out PTSD.  
An October 2005 record also shows a diagnosis of PTSD but fails 
to note specific incidents or symptoms related to Vietnam.  
Records dated subsequent to October 2005 continue to show a 
diagnosis of chronic PTSD.

A January 2006 private treatment record from A.C. shows that the 
Veteran reported enduring mortar attacks, serving on guard duty, 
and participating in caravans while serving in Vietnam.  He said 
he witnessed dead bodies after the attacks and feared for his own 
life.  Specific incidents witnessed included the attack on an 
ammo dump, the suicide of a fellow soldier, and the attack on a 
jeep which killed two people while traveling in a caravan.  He 
reported increased memories and nightmares of Vietnam.

The diagnosis included PTSD and major depressive disorder.  The 
counselor said that the Veteran reported having daily memories 
and nightmares of Vietnam.  He reported difficulty controlling 
anger and an inability to cope with depression and anxiety.  Also 
noted were suicidal ideation, hopelessness, lack of energy, no 
motivation to engage in activities of his life, forgetfulness, 
and decreased concentration.  Based upon the findings, the 
counselor stated that the Veteran meets the diagnostic criteria 
for PTSD and major depression as secondary to PTSD.

The Veteran was afforded a VA examination in May 2009.  The 
examiner reviewed the claims file and provided a brief summary of 
the pertinent evidence.  After examining the Veteran, the 
examiner diagnosed the Veteran with depression.  He said that the 
Veteran reported intrusive thoughts of his experience in Vietnam, 
but that his thoughts were not related to the October and 
November 1967 attacks on his unit which were verified by JSRRC.  
Consequently, the examiner concluded that the criteria for a 
diagnosis of PTSD was not fully met.

The Board has considered all of the evidence and finds that the 
Veteran should be given the benefit of the doubt.  The Veteran's 
reported in-service stressors are credible as his reported 
experiences have remained consistent throughout all of his 
submitted statements and VA treatment records.  See c.f. Cromer 
v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, 
provided by a veteran, that had varied over time was not 
credible).  The Board also finds that the Veteran's reported 
stressors are consistent with the place, type, and circumstances 
of his service since he was with a unit established to have been 
involved in attacks.

The Veteran was diagnosed in January 2006 with PTSD and treatment 
records reflect that the stressors cited in conjunction with this 
diagnosis include the Veteran's reported in-service experiences 
of experiencing mortar attacks, loss of fellow soldiers during 
service, and exposure to dead bodies.  Accordingly, the Board 
finds that service connection for PTSD should be granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

ORDER

Service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


